Per Curiam.
The defendant corporation is a stockholder of the International Madison Bank & Trust Co. and as such is subject to the assessment imposed upon it by the Superintendent of Banks pursuant to sections 80 and 120 of the Banking Law. The defendant corporation could have relieved itself of liability if it had complied with the provisions of section 496 of the Banking Law. Having failed to pursue this remedy the defendant corporation did not cease to be a member of the corporation in which it held stock. The defense of ultra vires is without merit. (Vought v. Eastern Bldg. & Loan Assn., 172 N. Y. 508.)
Judgment reversed, with thirty dollars costs, and judgment directed for plaintiff as prayed for in the complaint.
All concur. Present — Hammer, Shientag aiid Noonan, JJ.